Citation Nr: 1710608	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO. 10-28 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

2. Entitlement to a compensable disability rating for diabetic retinopathy with left hemiretinal artery occlusion from October 31, 2008, to April 25, 2011, and in excess of 10 percent since April 26, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

At the time of the November 2009 rating decision on appeal, the Veteran's retinopathy was rated as a noncompensable diabetic complication and was included in the 20 percent evaluation for diabetes mellitus. See 38 C.F.R. § 4.119 Diagnostic Code (DC) 7913. In a September 2011 rating decision, a separate 10 percent evaluation was assigned for retinopathy with left hemiretinal artery occlusion effective April 26, 2011. Thus, the Veteran's diabetes and retinopathy are rated as separate conditions from April 26, 2011. As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In February 2015, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives to decide the claim for an increase rating for diabetes mellitus on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of entitlement to a compensable disability rating for diabetic retinopathy with left hemiretinal artery occlusion from October 31, 2008, to April 25, 2011, and in excess of 10 percent since April 26, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the appeal, the Veteran's diabetes mellitus required a treatment regimen consisting of insulin therapy, oral hypoglycemic agents, and a restricted diet.

2. Throughout the appeal, the Veteran's diabetes mellitus did not require regulation of activities and did not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospital visits per year or twice a month visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for a disability rating for diabetes mellitus in excess of 20 percent have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, DC 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was provided VA examinations for diabetes mellitus in October 2009, July 2011, and October 2015. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, performed physical examinations, and collectively provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

The VA examinations and opinions during the appeal period are responsive to the February 2015 Board remand directives and are adequate to decide the Veteran's increase rating claim for diabetes mellitus on appeal. See Barr, 21 Vet. App. at 311.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Ratings, Generally

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Diabetes Mellitus

The Veteran contends that his diabetes mellitus disability should be rated higher than the currently-assigned disability rating of 20 percent under 38 C.F.R. § 4.119, DC 7913. Specifically, the Veteran asserts that the treatment required to control his diabetes mellitus has increased since his original diagnosis.

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, DC 7913. Under DC 7913, a 10 percent rating is warranted for diabetes mellitus that is manageable by a restricted diet only. A 20 percent rating is warranted where insulin and restricted diet, or; use of oral hypoglycemic agent and restricted diet is required. A 40 percent rating is warranted where insulin, restricted diet, and regulation of activities is required. A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, DC 7913.

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913). Noncompensable complications are considered part of the diabetic process under DC 7913. Id.

The criteria for rating diabetes mellitus are conjunctive, meaning that each element of the criteria is needed to meet the requirements for the specified evaluation. See Camacho v. Nicholson, 21 Vet. App. 360 (2007); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

In an August 2007 VA medical record, the medical professional noted that the Veteran was diagnosed with diabetes in approximately 2002 and had been followed by a clinical pharmacist in assistance for managing diabetes that was under poor control. The Veteran reported that he had been doing fairly well with consistent dietary changes allowing him to maintain his weight. The record indicates that the Veteran had made a concerted effort to change his dietary choices to healthier high fibers, less processed food and carbohydrates. The Veteran did not have any serious hypoglycemic symptoms. The Veteran wanted to avoid insulin therapy and continued maximum doses of glyburide/metformin/rosiglitazone. 

A June 2008 VA medical record reflects that the Veteran was using insulin and was "doing ok with his injections." The Veteran was also taking oral medications, as prescribed, for his diabetes mellitus. The medical professional indicated that the Veteran's diabetes was under improved control, that the Veteran had been compliant with his diet, and that he tried to exercise daily with 30 minutes of walking.

An August 2008 VA medical record reflects that the Veteran returned for a follow-up doctor visit regarding his diabetes. The clinical pharmacist indicated that the Veteran had been compliant with his insulin and oral medication. The Veteran denied hypoglycemia and complained about his limited diet regimen during the visit.

In September 2008, the Veteran had a follow-up doctor visit at a VAMC (VA medical center). The Veteran complained about his restrictive diet regimen and the clinical pharmacist suggested additional insulin in exchange for a less restrictive diet but the Veteran declined.

February 2008 VA medical records indicate that the Veteran's diabetes mellitus remained "poorly controlled." The clinical pharmacist noted that the Veteran had been taking his insulin as directed and that his diet was still limited. The Veteran exercised daily, walking 1.5 miles. The clinical pharmacist reviewed symptoms of hypoglycemia and discussed treatment with the Veteran.

An April 2009 VA medical record indicates that the Veteran's diabetes was "uncontrolled" despite insulin and maximum dosages of metformin. The clinical pharmacist increased the Veteran's dosage of insulin, which the Veteran expressed his frustration with along with his restricted diet. The record reflects that the Veteran went to the gym five days a week.

In an August 2009 VA medical record, the medical professional indicated that the Veteran had a follow-up doctor visit for diabetes and that he had been taking his insulin as directed. The Veteran continued to walk on a daily basis and was still limiting his diet.

During the October 2009 VA examination, the Veteran reported that he was treated in the late 1990's for high blood sugar levels and that he was told to watch his diet and prescribed medication for high blood sugar levels. The examiner noted that the Veteran's diabetes since onset was progressively worse. According to the Veteran, the medications worked for a while and then he was prescribed insulin, however, he refused the insulin until June 2008. The Veteran took insulin twice a day and also took oral medication at the time of the examination. The examination report indicates that the Veteran had episodes of hypoglycemia reactions or ketoacidosis; however, these diabetic complications did not require hospitalization and required monthly or less visits to a diabetic care provider. The VA examiner noted that the Veteran was instructed to follow a restricted or special diet but regulation of activities (avoidance of strenuous occupational or recreational activities) was not part of his treatment regimen. Further, the VA examiner opined that hypertension was not caused by or a result of diabetes mellitus. The examiner explained that the Veteran was diagnosed by his cardiologist with primary/essential hypertension, which in itself was a disease. The examiner noted that he reviewed the record including private medical records, service treatment records, VA records, other records, and pertinent evidence including literature in determining that there was no evidence that one condition was the cause of the other. The VA examiner also opined that a claimed sleep disorder was less likely as not caused by or a result of the Veteran's diabetes mellitus. The examiner indicated that there was no evidence that the sleep disorder had ever been diagnosed. The examiner stated that the Veteran had erratic sleep patterns that needed to be addressed but there was no evidence in the record or literature that the condition was related to or caused by the Veteran's diabetes.

A November 2009 VA medical record reflects that the Veteran's diabetes was under "good control." The medical professional noted that there was no change in insulin and encouraged the Veteran to keep walking daily and to restrict unnecessary carbohydrates in meals. 

In a May 2010 VA medical record, the medical professional noted that the Veteran's diabetes had been under "very good control" in the past year. The Veteran had been using insulin therapy. There was no evidence of hypoglycemia or hyperglycemia. The Veteran did not have any foot problems or visual complaints. 

The July 2011 VA examination report indicates that the Veteran required insulin twice a day and that his dose had been stable for some time. The VA examiner noted that the Veteran was instructed to follow a restricted or special diet but not imposed any restriction in the ability to perform strenuous activities. The Veteran did not have any episodes of hypoglycemia reactions or ketoacidosis.

A November 2010 VA medical record shows that the Veteran's diabetes was under "good adequate control." The Veteran required insulin twice a day, changed his eating habits, and tried to do light gym exercise indoors. The Veteran's diabetic foot examination was benign.

In the October 2015 VA examination report, the VA examiner indicated that the Veteran's diabetes mellitus was being managed by a restricted diet and that the Veteran was prescribed oral hypoglycemic agents. The Veteran also required insulin injections twice a day. The Veteran did not require regulation of activities as part of his treatment regimen. The report indicates that the Veteran required visits less than two times per month to his diabetic care provider for episodes of ketoacidosis and hypoglycemia. The VA examiner noted that the Veteran did not have episodes of ketoacidosis or hypoglycemic reactions that required hospitalization. The Veteran did not experience progressive unintentional weight loss or loss of strength attributable to diabetes mellitus. The VA examiner indicated that the Veteran had recognized complications of diabetes mellitus of diabetic peripheral neuropathy and diabetic retinopathy. The examiner also opined that erectile dysfunction and neurogenic bladder were at least likely as not due to the Veteran's diabetes mellitus. 

The preponderance of the evidence is against a finding that supports entitlement to an increased disability rating at any point during the appeal period. The medical evidence demonstrates that the Veteran's diabetes mellitus has been medically managed through a combination of insulin, an oral hypoglycemic agent, and a restricted diet; this satisfies the criteria for a 20 percent disability rating. 38 C.F.R. § 4.l19 DC 7913. 

The Board has also considered the lay evidence of record. In October 2008, February 2010, and July 2010 statements, the Veteran asserted that his diabetes mellitus treatment regimen was not accurately reflected in consideration of his disability rating percentage for diabetes mellitus.

In an October 2008 statement, the Veteran asserted that he took his medicine and used insulin daily, exercised five days a week, and watched his diet but still could not control his sugar levels.

In the February 2010 notice of disagreement, the Veteran disagreed with the denial of an increase rating in excess of 20 percent for his diabetes mellitus. The Veteran asserted that the treatment required for controlling his diabetes had increased since his original diagnosis. The Veteran contends that his medical records "clearly state" that control of the condition required regular injectable insulin and that regulation of diet and a change of daily activities were necessary to control his diabetic condition.

In an April 2010 statement, the Veteran asserted that the previous rating decisions and statement of the case (SOC) incorrectly stated that his method of insulin is oral and that he had been on injectable insulin for several years. The Veteran also contended that while the SOC correctly reported him walking 1.5 miles a day, he did so with some difficulty in order to attempt to control his diabetic condition.

In the July 2010 substantive appeal (VA Form 9) the Veteran asserted that the SOC inaccurately stated that his condition required oral medication when he had been on injectable insulin for the previous two years. The Veteran also explained that the SOC noted that he reported walking 1.5 miles regularly in support of a contention that he was fit enough to undertake the activity when in fact the Veteran walked as part of a regulation of daily activity in order to control his diabetes. The Veteran contended that due to the fact that his regulation of activities was part of his treatment for diabetes, an increased disability rating of40 percent is justified.

In a February 2015 statement through his representative, the Veteran contended that his disability had increased in severity and that the evaluation ratings assigned are inadequate based upon his "level of suffering." 

In regard to the Veteran's February 2010, April 2010, and July 2010 assertions that medical records "clearly state" that his diabetic condition required injectable insulin and not oral hypoglycemic agents, DC 7913 provides a 20 percent disability rating for diabetes mellitus requiring insulin and a restricted diet or oral hypoglycemic agent and a restricted diet. There is no question that the Veteran's diabetes required a restricted diet. The Veteran's disability rating would not change regardless of which form of medication he used, either injectable insulin or oral hypoglycemic agents, provided that a regulation of activities was not necessary as part of his prescribed diabetic treatment regimen. As the rating criteria are conjunctive, for a higher 40 disability rating to be warranted, insulin, restricted diet, and regulation of activities are all required to be a part of the Veteran's treatment regimen. 38 C.F.R. § 4.119, DC 7913. See Camacho, 21 Vet. App. 360. See also Melson, 1 Vet. App. 334.

"Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities." Medical evidence is required to show that occupational and recreational activities have been restricted. See Camacho, 21 Vet. App. 360. It is clear that the term "regulation of activities" should be read in the context of how physical activities can adversely affect one's ability to control a diabetic condition. 

In an October 2008 statement, the Veteran stated that he exercised five days a week. In a February 2010 statement the Veteran contended that his medical records "clearly state" that a "change of daily activities" was necessary to control his diabetic condition. In April 2010 and July 2010 statements, the Veteran asserted that walking 1.5 miles regularly was part of a regulation of daily activities to control his diabetes. The three lay statements from the Veteran do not support an indication of a "regulation of activities" as defined by DC 7913 above. The Veteran does not describe an avoidance of strenuous occupational and recreational activities of how physical activities adversely affected his diabetic condition but instead his statements actually are an indication that his physical activities, including exercising five days a week and walking 1.5 miles regularly, positively affect his health and diabetic condition. See Camacho, 21 Vet. App. 360.

The preponderance of the evidence is against a finding that a medical treatment provider has recommended avoidance of strenuous physical activity in an effort to better control the Veteran's diabetes. To the contrary, the medical evidence, specifically the October 2009, July 2011, and October 2015 VA examination reports, reveal that throughout the appeal period, the Veteran did not require regulation of activities as part of his treatment regimen for diabetes mellitus. Similarly, the same evidence shows that there is no indication that the Veteran had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. Accordingly, a disability rating of 40 percent or higher for a diabetes mellitus disability is not warranted. 38 C.F.R. § 4.119 DC 7913.

The Board has considered application of additional DCs that are raised by the evidence of record. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In this regard, the Board has considered whether the Veteran is entitled to separate disability ratings for complications of his diabetes mellitus; however, service connection has already been granted for the identified complications of the Veteran's diabetes. 

In a November 2009 rating decision, service connection was granted for a post stent placement associated with the service-connected diabetes mellitus at 30 percent disabling, effective October 31, 2008. Service connection was also granted for right and left sciatic nerves as secondary to diabetes mellitus at a 10 percent disability rating each, effective October 31, 2008. In a September 2011 rating decision, a separate 10 percent disability rating was assigned for mild diabetic retinopathy with left hemiretinal artery occlusion, effective April 26, 2011. In an April 2015 rating decision, service connection was granted for erectile dysfunction; this disability was combined with the Veteran's diabetes mellitus, and is considered included within the 20 percent disability rating as the severity of this disability is noncompensable. 38 C.F.R. § 4.119, DC 7913, Note (1). Service connection was granted for neurogenic bladder associated with diabetes mellitus in the same rating decision at a 60 percent disability rating, effective September 29, 2014. In addition, special monthly compensation based on loss of use of a creative organ was also granted, effective September 29, 2014. In a November 2015 rating decision, service connection was granted for left minor extremity and right major extremity diabetic peripheral neuropathy; ulnar nerve and medial nerve, as secondary to the Veteran's diabetes mellitus, with an evaluation of 20 percent disabling each, effective October 19, 2015. The disability ratings for left and right sciatic nerves were increased to 40 percent each, effective October 19, 2015.

Regarding other claimed diabetic complications, the preponderance of the evidence is against a finding of other diabetic complications, including hypertension and a sleep disorder which the VA examiners found not to be caused by or related to the Veteran's service-connected diabetes, as specifically discussed in the October 2009 VA examination report mentioned above. Accordingly, the Board finds that entitlement to a separate disability rating for complications caused by diabetes mellitus other than those already service-connected is not warranted.

The Veteran is competent to report observable symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). However, the competent medical evidence, which offers detailed and specific determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for Veteran's diabetes mellitus. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to an increased disability rating for diabetes mellitus at any point during the appeal period. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Extraschedular Considerations

The Board has considered whether the evaluation of the Veteran's diabetes mellitus and associated service-connected disabilities, together and separately, should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Rating Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court of Appeals for Veterans Claims (Court) held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating. Id.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration under 38 C.F.R. § 3.321(b) for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's disabilities and the applicable rating criteria do not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's diabetes mellitus disability has been medically managed through a combination of insulin, an oral hypoglycemic agent, and a restricted diet, which are specifically provided for under DC 7913. In addition, the criteria also contemplate the Veteran's diabetic complications, which are separately rated. The Veteran was granted service connection for neurogenic bladder, bilateral sciatic nerves, post stent placement, diabetic peripheral neuropathy minor left extremity and major right extremity, and diabetic retinopathy and left hemiretinal artery occlusion, as secondary to the diabetes mellitus disability. The diabetes mellitus disability also caused erectile dysfunction which is combined with the Veteran's diabetes mellitus, and is considered included within the 20 percent disability rating as the severity of this disability is non-compensable. 38 C.F.R. § 4.119, DC 7913, Note (1). The VA examiners found hypertension and a sleep disorder not to be caused by or related to the Veteran's service-connected diabetes, as specifically discussed in the October 2009 VA examination report. The Veteran does not report any symptoms associated with his disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.79, 4.97, 4.104, 4.115b, 4.119, 4.124a; DCs 6006-6066, 6602, 7005, 7542, 7913, 8513, 8520 (2016); see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The record does not suggest that the collective or combined effect of more than one service-connected disabilities, including neurogenic bladder, bilateral sciatic nerves, post stent placement, erectile dysfunction, bilateral peripheral neuropathy, retinopathy, and bronchial asthma condition present an exceptional or unusual disability picture to render inadequate the schedular rating criteria for the diabetes mellitus disability. See Johnson, 762 F.3d 1362. The Board has fully considered all of the service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Rice v. Shinseki, 22 Vet. App. 447 (2009). While during the October 2015 VA examination, the Veteran reported some increased fatigue since the onset, as an impact on daily functioning as a result of his diabetes mellitus there is no indication in the record that the Veteran is rendered unemployable due to his service-connected diabetes mellitus. Further, the Veteran reported that he had bilateral lower extremity pain and numbness from his diabetic peripheral neuropathy which was "a trip hazard as well as a distraction from activities." However, the VA examiner opined that this did not preclude limited duty or sedentary employment. The VA examiner also noted that the Veteran's diabetic retinopathy did not impact his ability to work.

In an April 2015 VA examination report, the examiner indicated that the Veteran's erectile dysfunction did not impact his ability to work. In an April 2015 VA examination for the urinary tract, the Veteran reported that he worked as an UPS delivery driver for ten years then a school bus driver for three years and that once he developed the urinary obstruction, he had to relinquish his job. The examiner also indicated that while the Veteran's neurogenic bladder was expected to limit his occupational choices, in particular, those requiring prolonged sitting, walking, moving around, standing, and climbing, the Veteran would not be precluded from obtaining employment in sedentary occupational jobs given intermittent periods of rest to manage his urinary bladder catheterizations. The VA examiner stated that the Veteran had reasonable capability for the use of his upper extremities and was able to follow relatively complex instructions. Further, it should be noted that the Veteran's employment history includes hosting seminars on health insurance and pensions as he reported during the October 2009 VA examination for diabetes mellitus. Accordingly, the Board finds that entitlement to a TDIU due to the service-connected diabetes mellitus (and not the complications) was not reasonably raised by the record in this case. See Rice, 22 Vet. App. 447.


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus is denied.


REMAND

The Veteran also contends that his current 10 percent rating for diabetic retinopathy with left hemiretinal artery occlusion does not accurately reflect the severity of his current condition. The Board concludes that a remand is required prior to adjudication of this claim.

The Veteran was afforded VA eye examinations in July 2011 and October 2015. The July 2011 VA examination report indicates that Goldmann visual field tests were ordered and that results would follow upon completion. The October 2015 VA examination report indicates that visual field testing had been conducted and that the Veteran had a visual field defect (or a condition that may result in a visual field defect). The VA examiner noted that the "last Goldmann in Vista imaging" was reviewed and that the field defect was stable. However, the specific results of these tests, including eye charts, were not included in either examination report and are not otherwise included in the electronic claims file. See 38 C.F.R. § 4.77 (2016) (in all cases, the results must be recorded on a standard Goldmann chart and the Goldmann chart must be included in the examination report.) As such, a remand is required to provide for the opportunity to associate these records.
Accordingly, the matter is REMANDED for the following action:

1. Obtain the Goldmann visual field charts and specific testing results associated with the Veteran's July 2011 and October 2015 VA eye examinations, if available, and associate these documents with the electronic claims file. If field tests and testing results are not available, schedule the Veteran for a VA eye examination with an appropriate examiner to determine the current severity of all manifestations of his service-connected retinopathy with left hemiretinal artery occlusion.

The examination report should contain the following findings:

a. Determine the severity of the Veteran's retinopathy, to include whether it manifests incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months

b. Perform a full eye examination, including complete visual field analysis. All pertinent pathology associated with the service-connected diabetic retinopathy with left hemiretinal artery occlusion should be noted in the examination report. All tests deemed necessary should be conducted and the results reported in detail. Specifically, the examiner should report the Veteran's central visual acuity and the visual field in accordance with 38 C.F.R. § 4.77.

A full rationale must be provided for all medical opinions.

c. THE COMPLETED GOLDMANN CHARTS MUST BE INCLUDED WITH THE VA EXAMINATION REPORT.

2. After the above is complete, readjudicate the Veteran's claim for a higher evaluation. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


